968 F.2d 1221
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Silvestre MEDRANO-ALFARO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-56147.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1992.*Decided July 15, 1992.

Before FLETCHER, O'SCANNLAIN and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Petitioner Medrano-Alfaro pled guilty to possession with intent to distribute methamphetamines.   He now collaterally attacks his conviction on the grounds that methamphetamines are not controlled substances because commercial products sold over-the-counter contain them.   The petitioner relies upon the exclusion of substances sold over-the-counter from the controlled substance list.  21 U.S.C. § 811(g)(1).   The district court determined that because Medrano-Alfaro pled guilty, he could not raise this challenge.   But we have determined that such a challenge may be made after a guilty plea, because the challenge goes to jurisdiction.   United States v. Caperell, 938 F.2d 975, 977 (9th Cir.1991).


3
We have rejected, in Caperell, and more recently in  United States v. Durham, 941 F.2d 886 (9th Cir.1991), the very challenge Medrano-Alfaro raises here.   These decisions control.   United States v. Mandel, 914 F.2d 1215, 1221 (9th Cir.1990).   An evidentiary hearing was not necessary, because the challenge was without merit as a matter of law.


4
Medrano-Alfaro frivolously alleges that both the government's brief and its citation of supplemental authority were impermissible ex parte communications.   He received them both, apparently, because they were served on him.   The district court was also within its discretion to consider Durham regardless of any underlining or incorrect addressing in the government's supplemental authority.


5
Medrano-Alfaro mentions a number of other issues:  fair notice, due process, equal protection, and prosecutorial misconduct.   He has neither followed the proper method for a brief written by a lawyer, nor has he followed the prescribed questionnaire format which organizes pro se briefs so that they can be understood, so it is difficult to determine what issues he means to raise and what arguments he wishes to make.   These issues, if they were issues, are not developed in his appeal, so we decline to address them.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


*
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3